           CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    Nicholas Earley,                                     Case No. 19-cv-1085 (WMW/HB)

                               Plaintiff,
                                                   ORDER ADOPTING REPORT AND
          v.                                           RECOMMENDATION

    Paul Schnell, the Minnesota Commissioner
    of Corrections in his official capacity,
    Edward Miles, in his individual capacity, et
    al.,

                               Defendants.


          This matter is before the Court on the August 31, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Hildy Bowbeer.             (Dkt. 53.)   The R&R

recommends denying Plaintiff Nicholas Earley’s motion for summary judgment and

granting in part Defendants’ motion for summary judgment or judgment on the pleadings.1

The parties filed timely objections to the R&R. For the reasons addressed below, the

parties’ objections are overruled and the Court adopts the R&R.




1
       Defendants’ motion is titled “Defendants’ motion for judgment on the pleadings and
for summary judgment.” The R&R correctly observes that the same legal standard applies
to a motion for judgment on the pleadings and a Rule 12(b)(6) motion to dismiss. See
Clemons v. Crawford, 585 F.3d 1119, 1124 (8th Cir. 2009) (“A grant of judgment on the
pleadings is appropriate where no material issue of fact remains to be resolved and the
movant is entitled to judgment as a matter of law.” (internal quotation marks omitted)).
        CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 2 of 12




                                    BACKGROUND2

       Plaintiff Nicholas Earley is a citizen of the State of Minnesota who commenced this

action while he was an inmate at the Minnesota Correctional Facility in Stillwater,

Minnesota.    Presently, Earley is on supervised release under the supervision of the

Minnesota Department of Corrections (DOC).            Earley initiated this action against

Defendant Edward Miles, the Warden of the Minnesota Correctional Facility in St. Cloud,

in his individual capacity; Defendant Paul Schnell, the Commissioner of the Minnesota

Department of Corrections, in his official capacity; and two unidentified individuals who

are responsible for enforcing the alleged constitutional violations.

       As relevant here, in December 2016, Earley pleaded guilty in Minnesota state court

to first-degree driving while impaired. In exchange for his guilty plea, the state agreed to

dismiss the accompanying domestic-assault charges in the criminal complaint. Earley’s

fiancée was the alleged victim of domestic assault.

       One condition of Earley’s supervised release, Standard Condition 6, prohibits

Earley from engaging in “direct or indirect contact with any person deemed to be a victim

by the [Minnesota] Department of Corrections.” Pursuant to DOC Policy 302.100, a

“victim” is any individual named as a victim in the criminal complaint even if the charged

offense that involves the named victim is dismissed as a part of a plea agreement. Under

DOC Policy 302.100, Earley’s fiancée is a victim of Earley’s domestic-assault offenses,

even though those charges were dismissed. Therefore, Earley is not permitted to have any


2
       Because the R&R provides a detailed factual and procedural background, the Court
briefly summarizes the nature and course of this litigation.


                                             2
        CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 3 of 12




direct or indirect contact with his fiancée during the period of his supervised release. As

Earley’s fiancée is the mother and primary caregiver of Earley’s minor son, N.E., Standard

Condition 6 restricts Earley’s ability to spend time with N.E.

       Earley commenced this lawsuit against Schnell, Miles, and two other DOC

employees on April 22, 2019, alleging that Defendants violated his “fundamental right to

association” under the Fourteenth Amendment, First Amendment, and Eighth Amendment

of the United States Constitution. Earley seeks declaratory and injunctive relief, as well as

damages, costs, and attorneys’ fees.

       Before the Court are cross-motions for summary judgment. The R&R recommends

denying Earley’s motion for summary judgment and granting Defendants’ motion for

summary judgment on all claims except for Earley’s First Amendment claim against

Schnell. The parties filed timely objections to the R&R.

                                       ANALYSIS

       A district court reviews de novo those portions of an R&R to which an objection is

made and “may accept, reject, or modify the recommended disposition.” Fed. R. Civ. P.

72(b)(3). A district court reviews for clear error any aspect of an R&R to which no

objection is made. See Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

As Earley is proceeding pro se, the Court liberally construes his complaint and objections.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Both Earley and Defendants filed

objections, which the Court addresses in turn.




                                             3
        CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 4 of 12




       I.     Earley’s Objections to the R&R

       Earley asserts four objections to the recommendations of the R&R. Earley objects

to the R&R’s recommendation to grant Defendants’ motion for summary judgment as to

Earley’s claims relating to his right to association with his son, Schnell’s alleged violation

of the Fourteenth Amendment, and Earley’s request for attorneys’ fees. Earley also objects

to the R&R’s recommendation to deny his motion for summary judgment as to his First

Amendment right to freedom of association with his fiancée. The Court addresses each

objection in turn.

              A.     Earley’s Constitutional Claims Regarding His Son

       Earley objects to the R&R’s conclusion that Standard Condition 6, which restricts

Earley from contacting his fiancée, does not infringe his First Amendment right to

association with N.E., Earley’s minor son. The indirect effect that Standard Condition 6

has on his relationship with his son, Earley argues, “is not a constitutionally sufficient

distinction” to absolve Defendants of a First Amendment violation.

       Earley’s argument is unavailing. Restrictions that indirectly limit a fundamental

right do not necessarily violate the First Amendment. See, e.g., Lyng v. Nw. Indian

Cemetery Protective Ass’n, 485 U.S. 439, 450–51 (1988) (concluding that “incidental

effects of government programs” on the First Amendment right to practice religion do not

require the government to offer a compelling justification for its otherwise lawful actions);

Bell v. Wolfish, 441 U.S. 520, 550–52 (1979) (concluding that a regulation prohibiting

prisoners from receiving hardback books unless mailed directly from publishers, book

clubs, or bookstores did not violate the First Amendment even though the rule might have


                                              4
        CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 5 of 12




incidental consequences such as increasing the cost of obtaining publish materials). Such

restrictions that have an “incidental or unintended effect on the family” do not amount to

an infringement of Earley’s right to freedom of association with his family. Doe v. Miller,

405 F.3d 700, 710 (8th Cir. 2005).

       The magistrate judge correctly observed that, even though Standard Condition 6

likely will have an effect on Earley’s relationship with his son, the effect is too indirect to

violate Earley’s constitutional right to freedom of association. See Lyng, 485 U.S. at 450–

51. Earley fails to identify any fact or legal authority that the R&R omits, overlooks,

mischaracterizes or misapplies.      Nor does Earley’s objection, even when liberally

construed, address the R&R’s legal analysis. Having carefully reviewed de novo this

portion of the R&R in light of Earley’s objection, the Court overrules Earley’s objection

as to his constitutional claims regarding his son.

              B.     Earley’s Fourteenth Amendment Claims Against Schnell

       The R&R recommends that the Court grant Defendants’ motion for summary

judgment with respect to Earley’s substantive-due-process claim against Schnell. Earley

objects, arguing that the magistrate judge erred by failing to apply strict scrutiny when

determining whether his substantive due process rights were violated.

       Substantive due process restricts what the government may do in its legislative and

executive capacities. See Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998). But the

criteria to determine a substantive-due-process violation varies depending on the alleged

infringing act. Id. To succeed on a substantive-due-process challenge to a state-imposed

condition of supervised release, a plaintiff must prove that the imposition of the condition


                                              5
        CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 6 of 12




violated the plaintiff’s fundamental rights and that the violation is “conscience-shocking.”

Slusarchuk v. Hoff, 346 F.3d 1178, 1181–82 (8th Cir. 2003); see also Bandy v. Comm’r of

Corr., No. 12-cv-2209 (JRT/LIB), 2016 WL 8732632, at *14 (D. Minn. Jan. 29, 2016),

report and recommendation adopted, 2016 WL 1271469 (D. Minn. Mar. 31, 2016), aff’d,

683 F. App’x 551 (8th Cir. 2017); Hartman v. Fabian, No. 11-905 (DSD/AJB), 2012 WL

6737772, at *5–*6 (D. Minn. Dec. 28, 2012). To be conscience-shocking, official action

must involve “the most severe violations of individual rights that result from brutal and

inhumane abuse of official power.” White v. Smith, 696 F.3d 740, 757–58 (8th Cir. 2012)

(internal quotation marks omitted).

       Earley’s argument for the application of strict scrutiny was properly considered and

rejected by the magistrate judge in the R&R, citing Slusarchuk, 346 F.3d at 1181–82.

Earley fails to identify any fact or legal authority that the R&R omits, overlooks,

mischaracterizes, or misapplies. Accordingly, having carefully reviewed de novo this

portion of the R&R, the Court overrules this objection.

              C.      Earley’s Claim for Attorneys’ Fees

       Earley objects to the R&R’s recommendation that the Court dismiss Earley’s claims

for attorneys’ fees. Because his First Amendment claim survives, Earley argues, he may

be entitled to attorneys’ fees on that claim if he prevails.

       A district court may award attorneys’ fees to a plaintiff who succeeds in a Section

1983 action against a state official sued in his or her official capacity. Hutto v. Finney, 437

U.S. 678, 693–98 (1978) (holding that the Eleventh Amendment does not prevent an award

of attorneys’ fees against officers of a state department of corrections sued in their official


                                               6
        CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 7 of 12




capacity). But a pro se litigant may not recover attorneys’ fees in a civil rights action. Kay

v. Ehrler, 499 U.S. 432, 435–38 (1991).

       The R&R recommends granting Defendants’ motion for summary judgment as to

attorneys’ fees. A plaintiff represented by counsel who succeeds on a First Amendment

claim may be entitled to attorneys’ fees. See, e.g., Maine v. Thiboutot, 448 U.S. 1, 11

(1980). But because Earley is not represented by counsel, even if his First Amendment

claim succeeds, he cannot recover attorneys’ fees. See Ehrler, 499 U.S. at 435–38. Having

carefully reviewed de novo this portion of the R&R, the Court overrules Earley’s objection

to this recommendation.3

       II.    Defendants’ Objection to the R&R

       Defendants object to the R&R’s recommendation that the Court deny Defendants’

motion for summary judgment and judgment on the pleadings as to Earley’s First

Amendment claim against Schnell. First, Defendants argue that the magistrate judge erred

by failing to apply the legal standard articulated in State v. Schwartz, 628 N.W.2d 134, 141

(Minn. 2001). Second, Defendants argue that, even if the Court applies the legal test

articulated in Turner v. Safley, 482 U.S. 78, 89 (1987), as recommended in the R&R, the

Defendants’ motion for summary judgment should be granted.




3
       Earley’s objection to the R&R’s recommendation to deny Earley’s motion for
summary judgment as to Earley’s freedom of association claim with respect to his fiancée
is addressed with Defendants’ objection in Part II.B of this Order.


                                              7
        CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 8 of 12




              A.     Minnesota Supreme Court Standard

       Defendants argue that the legal standard articulated by the Minnesota Supreme

Court in Schwartz should be used to analyze Earley’s First Amendment claim against

Schnell. The Schwartz standard requires a condition of release to be reasonably related to

the offense and not unduly restrictive of the offender’s liberty. Schwartz, 628 N.W.2d at

141. Defendants argue that if Earley had brought this action in a Minnesota state court,

that court would have applied the Schwartz standard.

       This argument is unavailing, because the appellant in Schwartz challenged his

conditions of release pursuant to Minnesota statutes and the separation-of-powers

provision of the Minnesota Constitution. See Schwartz, 628 N.W.2d at 138. In this case,

Earley challenges his conditions of release pursuant to the United States Constitution. The

decisions of the Supreme Court of the United States are binding authority in all courts,

federal and state, on issues of federal law, such as the United States Constitution. Because

Earley is relying on the First Amendment to the United States Constitution as the basis for

this claim, the R&R correctly applies federal precedent by relying on Turner, 482 U.S. at

89. Even if Earley had brought this action in a Minnesota state district court, that court

would have been bound by Turner.          Accordingly, the Court overrules Defendants’

objection.

              B.     Turner Test

       Earley and Defendants object to the R&R’s recommendation to deny their

respective motions for summary judgment as to Earley’s First Amendment freedom-of-

association claim that pertains to Earley’s fiancée. The parties do not dispute that Earley


                                             8
        CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 9 of 12




and his fiancée’s relationship is protected by the First Amendment right to freedom of

association. See Bd. of Dirs. of Rotary Int’l v. Rotary Club of Duarte, 481 U.S. 537, 545–

46 (1987); Carey v. Population Servs. Int’l, 431 U.S. 678, 684–86 (1977). The parties

object to the R&R’s application of the Turner test, however.

       The Supreme Court held in Turner that a burden on a prisoner’s fundamental right

does not violate the United States Constitution if it is “reasonably related to legitimate

penological interests.” Turner, 482 U.S. at 89. Courts apply a four-factor test to determine

whether the burden is reasonably related to legitimate penological interests: (1) whether

there is a rational connection between the policy and the legitimate government interest put

forward to justify it; (2) whether there are alternative means of exercising the right; (3) the

impact an accommodation of the asserted constitutional right would have on prison staff,

other inmates, and prison resources; and (4) the absence of obvious and easy alternatives

that would fully accommodate the prisoner. Id. at 89–90. Although Turner applies

specifically to prisoners who are in prison, courts have created a modified Turner test for

prisoners who are subject to different categories of detention. See, e.g., Ivey v. Johnston,

No. 18-cv-1429 (PAM/DTS), 2019 WL 3334346, at *5 (D. Minn. July 24, 2019) (applying

a modified Turner test to civil detainees).

       Applying the modified Turner test here, the R&R concludes that a genuine issue of

material fact exists as to whether there is a rational connection between Standard Condition

6 and the goals sought to be advanced by the state with respect to Earley. The R&R also

concludes that the record is not sufficiently developed to allow the Court to analyze the




                                              9
       CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 10 of 12




third and fourth Turner factors. The R&R recommends denying both Earley’s and

Defendants’ motions for summary judgment as to this claim.

       Earley argues that the R&R applies the wrong legal standard. Because he is no

longer incarcerated, Earley contends, the Court should apply strict scrutiny. But Earley

offers no legal authority that supports this argument. As the R&R persuasively observes,

“the basic responsibility of the state to the inmate and those around him remains constant

despite the change in the degree of physical custody.” Felce v. Fiedler, 974 F.2d 1484,

1495 (7th Cir. 1992). Supervised release is a form of incarceration, and courts have found

little reason to distinguish supervised release from incarceration when determining the

constitutional standard of protection. Id. Therefore, the Court overrules this aspect of

Earley’s objection.

       If the Court applies the modified Turner test, Defendants argue, the Court should

do so in a way that takes into account the differences between supervised release and

incarceration. Defendants contend that, because the Turner test is designed to address the

constitutional rights of those who are incarcerated, the Turner test fails to consider whether

Standard Condition 6 is reasonably related to “legitimate concerns of supervised release,

including rehabilitation, supervision, public safety, and protecting victims.” Defendants

are correct that some of the Turner factors do not precisely address supervised release. But

the R&R applies a modified Turner test and, in doing so, addresses the differences between

incarceration and supervised release. Defendants’ objection merely asks the Court to do

what the R&R recommends, namely, to consider the unique aspects of supervised release.




                                             10
       CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 11 of 12




As the R&R addresses how the Turner test should be modified to apply to supervised

release, the Court overrules Defendants’ objection.

       In summary, the R&R applies the correct legal standard. The R&R correctly

concludes that there is a genuine dispute of material fact as to whether a rational connection

exists between Standard Condition 6 and the goals sought to be advanced by the state with

respect to Earley. Accordingly, the Court overrules the objections of both Earley and

Defendants as to this aspect of the R&R.

       III.   Clear Error Review

       The Court reviews the remainder of the R&R, to which no party specifically objects,

for clear error. See Grinder, 73 F.3d at 795; see also Fed. R. Civ. P. 72(b) advisory

committee’s note (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.”).

Having carefully performed this review, the Court finds no clear error and, therefore,

adopts the R&R.

                                          ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendants’ objection to the August 31, 2020 R&R, (Dkt. 54), is

OVERRULLED.

       2.     Plaintiff’s objections to the August 31, 2020 R&R, (Dkt. 55), are

OVERRULLED.

       3.     The August 31, 2020 R&R, (Dkt. 53), is ADOPTED.


                                             11
      CASE 0:19-cv-01085-WMW-HB Doc. 57 Filed 02/17/21 Page 12 of 12




      4.     Plaintiff’s motion for summary judgment, (Dkt. 28), is DENIED.

      5.     Defendants’ motion for summary judgment or for judgment on the pleadings,

(Dkt. 35), is DENIED as to Plaintiff’s First Amendment claim based on his relationship

with his fiancée and GRANTED in all other respects.


Dated: February 17, 2021                              s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                         12
